DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant cancelled claims 1-20. New claims 21-41 are rejected over Hildreth, in view of Laksono.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 21-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth (US 2009/0138805), hereinafter referred to as Hildreth, in view of Laksono (US 2015/0271571), hereinafter referred to as Laksono.

7.	Regarding claim 21, Hildreth discloses a method for content switching and content control based on multi-user profiles, the method comprising: receiving, by a processor, a list of content viewed by a plurality of users (fig. 1, paragraph 42 wherein system receives channel list of multiple recognized users), facial information for each of the plurality of users, and one or more content restrictions for one or more of the plurality of users (fig. 1-2, paragraphs 111-112 wherein system receives registration of faces to be identifies and restrictions on members of the household);
creating, by the processor, a plurality of multi-user profiles, each multi-user profile being a combination of the previously viewed content and the one or more content restrictions associated with at least two of the plurality of users (fig. 1, paragraph 40 wherein demographic information and preference information is used to formulate user profiles); 
receiving, by the processor, facial information for two of the plurality of users viewing content on a media play device (fig. 1-2, paragraphs 72-73 wherein cameras detects user’s face in viewing area of display device); 
and identifying, by the processor, a multi-user profile corresponding to the combination of the two of the plurality of users, the identified multi-user profile containing one or more content restrictions for at least one of the two of the plurality of users viewing content on a media play device (fig. 1, paragraph 43 wherein system recognizes viewers in viewing area, and preferences and restrictions of users identified).
However Hildreth is silent in regards to disclosing generating, by the processor, recommended content for the two of the plurality of users based on the identified multi-user profile corresponding to the combination of the two of the plurality of users, the recommended content complying with the one or more content restrictions, and transmitting, by the processor, the recommend content to be displayed on the media play device.
Laksono discloses generating, by the processor, recommended content for the two of the plurality of users based on the identified multi-user profile corresponding to the combination of the two of the plurality of users, the recommended content complying with the one or more content restrictions (fig. 9, paragraphs 53-56 wherein system uses facial recognition and the recommendation selection generator identifies additional video program(s) based on profile data associated with the viewer that was recognized); 
and transmitting, by the processor, the recommend content to be displayed on the media play device (fig. 16, paragraphs 72-73 wherein system generates recommendation data based on determined viewer interest of identified viewers).  Laksono (paragraph 88) provides motivation to combine the references wherein user’s parents may want user to finish school work, and system may suggest an educational tutorial video to the user to encourage continued engagement with the entertainment device.  All of the elements are known.  Combining the references would yield the instant claims wherein system may recognize viewers in viewing area viewing content and may make content suggestions based on users in viewing area identified.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

8.	Regarding claim 22, Hildreth discloses the method according to claim 21, wherein the one or more content restrictions is a parental control (fig. 1-2, paragraphs 111-112 wherein system receives registration of faces to be identifies and restrictions on members of the household).

9.	Regarding claim 23, Hildreth discloses the method according to claim 21, wherein no multi-user profile corresponds to the two of the plurality of users viewing content on a media play device (fig. 1, paragraph 12 system determines combined media settings based on the accessed personalized media settings associated with each of the multiple users); 
creating, by the processor, a new multi-user profile for the combination of the two of the plurality of users viewing content on a media play device (fig. 1, paragraph 12 system determines combined media settings based on the accessed personalized media settings associated with each of the multiple users); 
and wherein the recommended content is based on the new multi-user profile (fig. 1, paragraph 13 wherein media choices may be determined by identifying media choices included on all of the lists of media choices for each of the multiple users).

10.	Regarding claim 24, Laksono discloses the method according to claim 21, further comprising: receiving, by the processor, content currently being watched by the two of the plurality of users on the media play device (fig. 5 and 9, paragraph 32 wherein the system is determining that one or more viewers are currently interested in the content of the video program and for generating viewer interest data in response thereto); 
and generating, by the processor, further content recommendations based on the content currently being watched (fig. 9, paragraphs 53-56 wherein system uses facial recognition and the recommendation selection generator identifies additional video program(s) based on profile data associated with the viewer that was recognized).

11.	Regarding claim 25, Hildreth discloses the method according to claim 21, further comprising: generating, by the processor, advertisements for the two of the plurality of users based on the identified multi-user profile corresponding to the combination of the two of the plurality of users (fig. 1-2, paragraph 49 wherein third party may use the viewing habits for advertisement targeting); 
and transmitting, by the set-top box, the advertisements to be displayed on the media display device (fig. 16, paragraphs 55 and 72-73 wherein system generates recommendation data based on determined viewer interest of identified viewers).

12.	Regarding claim 26, Hildreth discloses the method according to claim 21, wherein the one or more content restrictions is based on an age of one of the plurality of users of the multi-user profile (fig. 8, paragraph 12 wherein system is able to store a variety of data that may be used to identify users based on physical attributes).

13.	Regarding claim 27, Hildreth discloses the method according to claim 21, wherein the subset of the plurality users is three or more (fig. 1, paragraph 46 wherein a son user 103 is also shown as watching television with the dad user 101 and the mom user), and the facial information of one of the three or more users has not previously been received (fig. 1-2, paragraphs 111-112 wherein system receives registration of faces to be identifies and restrictions on members of the household).
Laksono discloses the method comprising:  generating, by the processor, recommended content for two or more of the plurality of users having a multi-user profile (fig. 9, paragraphs 53-56 wherein system uses facial recognition and the recommendation selection generator identifies additional video program(s) based on profile data associated with the viewer that was recognized); 
creating, by the processor, a new multi-user profile for the three or more users (fig. 5 and 9, paragraphs 29 and 32 wherein the system is determining that one or more viewers are currently interested in the content of the video program and for generating viewer interest data in response thereto);
and generating, by the processor, recommended content based on the new multi-user profile (fig. 5 and 9, paragraphs 29 and 32 wherein the system is determining that one or more viewers are currently interested in the content of the video program and for generating viewer interest data in response thereto).

14.	Regarding claim 28, Hildreth discloses the method according to claim 21, further comprising: receiving, by the processor, facial information of a new user viewing content on the media play device in addition to the two of the plurality of users viewing content on a media play device (fig. 1-2, paragraphs 72-73 wherein cameras detects user’s face in viewing area of display device).
Laksono discloses identifying, by the processor, a new multi-user profile corresponding to the combination of the two of the plurality of users and the new user, the new multi-user profile including one or more different content restrictions (fig. 5 and 9, paragraphs 29 and 32 wherein the system is determining that one or more viewers are currently interested in the content of the video program and for generating viewer interest data in response thereto); 
generating, by the processor, recommended content based on the new identified multi- user profile, wherein the recommended content is allowed by the one or more different content restrictions (fig. 5 and 9, paragraphs 29 and 32 wherein the system is determining that one or more viewers are currently interested in the content of the video program and for generating viewer interest data in response thereto)

15.	Regarding claim 29, Laksono discloses the method according to claim 21, wherein the generating the recommended content uses a machine learning algorithm (fig. 5, paragraph 52 wherein the recommendation selection generator implements a clustering algorithm).

16.	Regarding claim 30, Hildreth discloses a server comprising: a processor configured to: receive a list of content viewed by a plurality of users (fig. 1, paragraph 42 wherein system receives channel list of multiple recognized users), facial information for each of the plurality of users, and one or more content restrictions for one or more of the plurality of users (fig. 1-2, paragraphs 72-73 wherein cameras detects user’s face in viewing area of display device); 
create a plurality of multi-user profiles, each multi-user profile being a combination of the previously viewed content and the one or more content restrictions associated with at least two of the plurality of users (fig. 1, paragraph 40 wherein demographic information and preference information is used to formulate user profiles); 
receive facial information for two of the plurality of users viewing content on a media play device (fig. 1-2, paragraphs 72-73 wherein cameras detects user’s face in viewing area of display device); 
and identify a multi-user profile corresponding to the combination of the two of the plurality of users, the identified multi-user profile containing one or more content restrictions for at least one of the two of the plurality of users viewing content on a media play device (fig. 1, paragraph 43 wherein system recognizes viewers in viewing area, and preferences and restrictions of users identified).
However Hildreth is silent in regards to disclosing generate recommended content for the two of the plurality of users based on the identified multi-user profile corresponding to the combination of the two of the plurality of users, the recommended content complying with the one or more content restrictions; and transmit the recommend content to be displayed on the media play device.  
Laksono discloses generate recommended content for the two of the plurality of users based on the identified multi-user profile corresponding to the combination of the two of the plurality of users, the recommended content complying with the one or more content restriction  s(fig. 9, paragraphs 53-56 wherein system uses facial recognition and the recommendation selection generator identifies additional video program(s) based on profile data associated with the viewer that was recognized);
and transmit the recommend content to be displayed on the media play device (fig. 16, paragraphs 72-73 wherein system generates recommendation data based on determined viewer interest of identified viewers).  Laksono (paragraph 88) provides motivation to combine the references wherein user’s parents may want user to finish school work, and system may suggest an educational tutorial video to the user to encourage continued engagement with the entertainment device.  All of the elements are known.  Combining the references would yield the instant claims wherein system may recognize viewers in viewing area viewing content and may make content suggestions based on users in viewing area identified.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

17.	Regarding claim 31, Hildreth discloses the server according to claim 30, wherein the one or more content restrictions is a parental control (fig. 1-2, paragraphs 111-112 wherein system receives registration of faces to be identifies and restrictions on members of the household).
.
18.	Regarding claim 32, Hildreth discloses the server according to claim 30, wherein no multi-user profile corresponds to the two of the plurality of users viewing content on a media play device and the processor is further configured to: create a new multi-user profile for the combination of the two of the plurality of users viewing content on a media play device (fig. 1, paragraph 12 system determines combined media settings based on the accessed personalized media settings associated with each of the multiple users); 
and wherein the recommended content is based on the new multi-user profile (fig. 1, paragraph 13 wherein media choices may be determined by identifying media choices included on all of the lists of media choices for each of the multiple users).

19.	Regarding claim 33, Laksono discloses the server according to claim 30, wherein the processor is further configured to: receive content currently being watched by the two of the plurality of users on the media play device (fig. 5 and 9, paragraph 32 wherein the system is determining that one or more viewers are currently interested in the content of the video program and for generating viewer interest data in response thereto); 
and generate further content recommendations based on the content currently being watched (fig. 9, paragraphs 53-56 wherein system uses facial recognition and the recommendation selection generator identifies additional video program(s) based on profile data associated with the viewer that was recognized)..

20.	Regarding claim 34, Hildreth discloses the server according to claim 30, wherein the processor is further configured to: generate advertisements for the two of the plurality of users based on the identified multi-user profile corresponding to the combination of the two of the plurality of users (fig. 1-2, paragraph 49 wherein third party may use the viewing habits for advertisement targeting); 
and transmit the advertisements to be displayed on the media display device (fig. 16, paragraphs 55 and 72-73 wherein system generates recommendation data based on determined viewer interest of identified viewers)..

21.	Regarding claim 35, Laksono discloses the server according to claim 30, wherein the processor is further configured to: receive facial information of a new user viewing content on the media play device in addition to the two of the plurality of users viewing content on a media play device (fig. 5 and 9, paragraphs 29 and 32 wherein the system is determining that one or more viewers are currently interested in the content of the video program and for generating viewer interest data in response thereto); 
identify a new multi-user profile corresponding to the combination of the two of the plurality of users and the new user, the new multi-user profile including one or more different content restrictions (fig. 5 and 9, paragraphs 29 and 32 wherein the system is determining that one or more viewers are currently interested in the content of the video program and for generating viewer interest data in response thereto); 
generate recommended content based on the new identified multi-user profile, wherein the recommended content is allowed by the one or more different content restrictions (fig. 5 and 9, paragraphs 29 and 32 wherein the system is determining that one or more viewers are currently interested in the content of the video program and for generating viewer interest data in response thereto).

22.	Regarding claim 36, Hildreth discloses a non-transitory computer readable medium having instructions operable to cause one or more processors to perform operations comprising: receiving, by a processor, a list of content viewed by a plurality of users (fig. 1, paragraph 42 wherein system receives channel list of multiple recognized users), facial information for each of the plurality of users, and one or more content restrictions for one or more of the plurality of users (fig. 1-2, paragraphs 111-112 wherein system receives registration of faces to be identifies and restrictions on members of the household); 
creating, by the processor, a plurality of multi-user profiles, each multi-user profile being a combination of the previously viewed content and the one or more content restrictions associated with at least two of the plurality of users (fig. 1, paragraph 40 wherein demographic information and preference information is used to formulate user profiles); 
receiving, by the processor, facial information for two of the plurality of users viewing content on a media play device (fig. 1-2, paragraphs 72-73 wherein cameras detects user’s face in viewing area of display device); 
and identifying, by the processor, a multi-user profile corresponding to the combination of the two of the plurality of users, the identified multi-user profile containing one or more content restrictions for at least one of the two of the plurality of users viewing content on a media play device (fig. 1, paragraph 43 wherein system recognizes viewers in viewing area, and preferences and restrictions of users identified).
However Hildreth is silent in regards to disclosing generating, by the processor, recommended content for the two of the plurality of users based on the identified multi-user profile corresponding to the combination of the two of the plurality of users, the recommended content complying with the one or more content restrictions; and transmitting, by the processor, the recommend content to be displayed on the media play device.
Laksono discloses generating, by the processor, recommended content for the two of the plurality of users based on the identified multi-user profile corresponding to the combination of the two of the plurality of users, the recommended content complying with the one or more content restrictions (fig. 9, paragraphs 53-56 wherein system uses facial recognition and the recommendation selection generator identifies additional video program(s) based on profile data associated with the viewer that was recognized); 
and transmitting, by the processor, the recommend content to be displayed on the media play device (fig. 16, paragraphs 72-73 wherein system generates recommendation data based on determined viewer interest of identified viewers).  Laksono (paragraph 88) provides motivation to combine the references wherein user’s parents may want user to finish school work, and system may suggest an educational tutorial video to the user to encourage continued engagement with the entertainment device.  All of the elements are known.  Combining the references would yield the instant claims wherein system may recognize viewers in viewing area viewing content and may make content suggestions based on users in viewing area identified.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

23.	Regarding claim 37, Hildreth discloses the non-transitory computer readable medium according to claim 36, wherein the one or more content restrictions is a parental control (fig. 1-2, paragraphs 111-112 wherein system receives registration of faces to be identifies and restrictions on members of the household).

Regarding claim 38, Hildreth discloses the non-transitory computer readable medium according to claim 36, wherein no multi-user profile corresponds to the two of the plurality of users viewing content on a media play device (fig. 1, paragraph 12 system determines combined media settings based on the accessed personalized media settings associated with each of the multiple users);
creating, by the processor, a new multi-user profile for the combination of the two of the plurality of users viewing content on a media play device (fig. 1, paragraph 13 wherein media choices may be determined by identifying media choices included on all of the lists of media choices for each of the multiple users); 
and wherein the recommended content is based on the new multi-user profile (fig. 1, paragraph 13 wherein media choices may be determined by identifying media choices included on all of the lists of media choices for each of the multiple users)...

24.	Regarding claim 39, Laksono discloses the non-transitory computer readable medium according to claim 36, further comprising: receiving, by the processor, content currently being watched by the two of the plurality of users on the media play device (fig. 5 and 9, paragraph 32 wherein the system is determining that one or more viewers are currently interested in the content of the video program and for generating viewer interest data in response thereto); 
and generating, by the processor, further content recommendations based on the content currently being watched (fig. 9, paragraphs 53-56 wherein system uses facial recognition and the recommendation selection generator identifies additional video program(s) based on profile data associated with the viewer that was recognized).

25.	Regarding claim 40, Hildreth discloses the non-transitory computer readable medium according to claim 36, further comprising: generating, by the processor, advertisements for the two of the plurality of users based on the identified multi-user profile corresponding to the combination of the two of the plurality of users (fig. 1-2, paragraph 49 wherein third party may use the viewing habits for advertisement targeting); 
and transmitting, by the set-top box, the advertisements to be displayed on the media display device (fig. 16, paragraphs 55 and 72-73 wherein system generates recommendation data based on determined viewer interest of identified viewers).

26.	Regarding claim 41, Laksono discloses the non-transitory computer readable medium according to claim 36, further comprising: receiving, by the processor, facial information of a new user viewing content on the media play device in addition to the two of the plurality of users viewing content on a media play device (fig. 5 and 9, paragraph 32 wherein the system is determining that one or more viewers are currently interested in the content of the video program and for generating viewer interest data in response thereto);
identifying, by the processor, a new multi-user profile corresponding to the combination of the two of the plurality of users and the new user, the new multi-user profile including one or more different content restrictions (fig. 5 and 9, paragraphs 29 and 32 wherein the system is determining that one or more viewers are currently interested in the content of the video program and for generating viewer interest data in response thereto);
generating, by the processor, recommended content based on the new identified multi- user profile, wherein the recommended content is allowed by the one or more different content restrictions (fig. 9, paragraphs 53-56 wherein system uses facial recognition and the recommendation selection generator identifies additional video program(s) based on profile data associated with the viewer that was recognized).

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424